*243OPINION OF THE COURT
Per Curiam.
Daniel H. Levine has submitted an affidavit dated April 5, 2004, wherein he tenders his resignation as an attorney and counselor-at-law (see 22 NYCRR 691.9). Mr. Levine was admitted to the bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on February 9, 1983, under the name Daniel Harold Levine.
On October 31, 2003, Mr. Levine pleaded guilty in the Supreme Court, Queens County, to petit larceny, a misdemeanor, in full satisfaction of all of the charges contained in four indictments against him. As part of the plea agreement, Mr. Levine agreed to make restitution in the sum of $100,000.
Mr. Levine acknowledges his inability to defend himself on the merits against any disciplinary charges which could be initiated against him by the Grievance Committee based upon the charges brought against him by the grand jury of Queens County. He avers that his resignation is freely and voluntarily tendered, that he has not been subjected to coercion or duress by anyone, and that he is fully aware of the implications of submitting his resignation.
Mr. Levine acknowledges that his resignation is subject to any application which could be made by the Grievance Committee for restitution and reimbursement to the Lawyers’ Fund for Client Protection, pursuant to Judiciary Law § 90 (6-a) (a). He further acknowledges the continuing jurisdiction of the Appellate Division, Second Department, to make such an order and he specifically waives the opportunity afforded by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
The Grievance Committee urges acceptance of the proffered resignation.
Inasmuch as Mr. Levine’s resignation complies with the pertinent Court rules, it is accepted, and effective immediately, Daniel H. Levine, admitted as Daniel Harold Levine, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law.
Prudent:, P.J., Ritter, Santucci, Altman and Goldstein, JJ, concur.
Ordered that the resignation of Daniel H. Levine, admitted as Daniel Harold Levine, is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Daniel H. Levine, admitted as Daniel Harold Levine, *244is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Daniel H. Levine, admitted as Daniel Harold Levine, shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Daniel H. Levine, admitted as Daniel Harold Levine, is commanded to desist and refrain from (1) practicing law in any form, either as principal or agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if Daniel H. Levine, admitted as Daniel Harold Levine, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and he shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).